 
 
IB 
Union Calendar No. 480 
112th CONGRESS  2d Session 
H. R. 3479 
[Report No. 112–666, Part I] 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2011 
Mrs. Biggert (for herself, Mr. Neugebauer, Mr. Smith of Texas, Mr. Hall, and Mr. Palazzo) introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committees on Transportation and Infrastructure and Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
 
September 12, 2012 
Reported from the Committee on Science, Space, and Technology 
Strike out all after the enacting clause and insert the part printed in italic 
 

September 12, 2012
The Committees on Transportation and Infrastructure and Natural Resources discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed
For text of introduced bill, see copy of bill as introduced on November 18, 2011

 
 
 
A BILL 
To reauthorize Federal natural hazards reduction programs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Natural Hazards Risk Reduction Act of 2011. 
2.Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Table of contents. 
Title I—Earthquakes 
Sec. 101. Short title. 
Sec. 102. Definitions. 
Sec. 103. National Earthquake Hazards Reduction Program. 
Sec. 104. Post-Earthquake Investigations Program. 
Sec. 105. Authorization of appropriations. 
Title II—Wind 
Sec. 201. Short title. 
Sec. 202. Definitions. 
Sec. 203. National Windstorm Impact Reduction Program. 
Sec. 204. National Advisory Committee on Windstorm Impact Reduction. 
Sec. 205. Authorization of appropriations. 
Title III—Interagency Coordination 
Sec. 301. Interagency Coordinating Committee on Natural Hazards Risk Reduction. 
Sec. 302. Coordination of Federal disaster research, development, and technology transfer. 
Sec. 303. Authorizations. 
Title IV—Fire Research Program 
Sec. 401. Fire research program. 
IEarthquakes 
101.Short titleThis title may be cited as the National Earthquake Hazards Reduction Program Reauthorization Act of 2011. 
102.DefinitionsSection 4 of the Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7703) is amended by striking paragraphs (8) and (9). 
103.National Earthquake Hazards Reduction ProgramSection 5 of the Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7704) is amended— 
(1)in subsection (a)— 
(A)in paragraph (1), by inserting to be administered, as provided under this section, by the National Institute of Standards and Technology, the Federal Emergency Management Agency, the United States Geological Survey, and the National Science Foundation after Reduction Program; 
(B)in paragraph (2)— 
(i)by amending subparagraph (A) to read as follows: 
 
(A)research and develop effective methods, tools, and technologies to reduce the risk posed by earthquakes to the built environment, especially to lessen the risk to existing structures and lifelines;;  
(ii)in subparagraph (B), by inserting and retrofitting after planning and constructing; 
(iii)by striking and at the end of subparagraph (C); 
(iv)in subparagraph (D), by striking the period at the end and inserting , as appropriate; and; and 
(v)by adding at the end the following new subparagraph: 
 
(E)support public education and outreach to assist different populations, including individuals and households with special needs, in preparing for and responding to earthquake-related disasters.; and 
(C)by striking paragraphs (3) through (5); 
(2)in subsection (b)— 
(A)by amending paragraph (1) to read as follows: 
 
(1)Lead agencyThe National Institute of Standards and Technology shall have the primary responsibility for planning and coordinating the Program. In carrying out this paragraph, the Director of the Institute shall— 
(A)ensure that the Program includes the necessary components to promote the implementation of earthquake hazards risk reduction measures by Federal, State, and local governments, national standards and model building code organizations, architects and engineers, and others with a role in planning, constructing, and retrofitting structures and lifelines; 
(B)support the development of performance-based seismic engineering tools, and work with appropriate groups to promote the commercial application of such tools, through earthquake-related model building codes, voluntary standards, and construction best practices; 
(C)request the assistance of Federal agencies other than the Program agencies, as necessary to assist in carrying out this Act; 
(D)work with the Federal Emergency Management Agency, the National Science Foundation, and the United States Geological Survey, to develop a comprehensive plan for earthquake engineering research to effectively use existing testing facilities and laboratories (existing at the time of the development of the plan), upgrade facilities and equipment as needed, and integrate new, innovative testing approaches to the research infrastructure in a systematic manner; and 
(E)when warranted by research or investigative findings, issue recommendations to assist in informing the development of model codes, and provide information to Congress on the use of such recommendations.; 
(B)in paragraph (3)— 
(i)in subparagraph (A), by striking seismic microzonation and inserting detailed seismic hazard and risk; 
(ii)by amending subparagraphs (F) and (G) to read as follows: 
 
(F)operate, in cooperation with the National Science Foundation, a Global Seismographic Network for detection of earthquakes around the world and research into fundamental earth processes; 
(G)support the operation of regional seismic networks in areas of higher seismic risk;; 
(iii)by striking the period at the end of subparagraph (H) and inserting a semicolon; and 
(iv)by amending subparagraph (I) to read as follows: 
 
(I)work with other Program agencies to maintain awareness of, and where appropriate coordinate with, earthquake risk reduction efforts in other countries to ensure that the Program benefits from relevant information and advances in those countries; and;  
(C)in paragraph (4)(D), by striking of the George and all that follows through Reduction Program and inserting of institutions engaged in research and the implementation of the National Earthquake Hazards Reduction Program, which may include the George E. Brown Jr. Network for Earthquake Engineering Simulation; and 
(D)in paragraph (5)— 
(i)in subparagraph (C)— 
(I)by inserting and other stakeholders with relevant expertise after standards organizations; and 
(II)by inserting and after the semicolon at the end; 
(ii)by striking ; and at the end of subparagraph (D) and inserting a period; and 
(iii)by striking subparagraph (E); 
(3)by redesignating subsection (c) as subsection (d); 
(4)by inserting after subsection (b) the following new subsection: 
 
(c)Advisory committee on earthquake hazards reduction 
(1)In generalThe Director of the National Institute of Standards and Technology shall establish an Advisory Committee on Earthquake Hazards Reduction, which shall be composed of at least 11 members, none of whom may be employees of the Federal Government, including representatives of research and academic institutions, industry standards development organizations, emergency management agencies, State and local government, and business communities who are qualified to provide advice on earthquake hazards reduction and represent all related scientific, architectural, and engineering disciplines. The recommendations of the Advisory Committee shall be considered by Federal agencies in implementing the Program. 
(2)AssessmentsThe Advisory Committee on Earthquake Hazards Reduction shall offer assessments on— 
(A)trends and developments in the natural, social, and engineering sciences and practices of earthquake hazards impact mitigation; 
(B)the priorities of the Program’s Strategic Plan; 
(C)the coordination of the Program; and 
(D)any revisions to the Program which may be necessary. 
(3)CompensationThe members of the Advisory Committee established under this subsection shall serve without compensation. 
(4)ReportsAt least every 2 years, the Advisory Committee shall report to the Director of the National Institute of Standards and Technology on the assessments carried out under paragraph (2) and its recommendations for ways to improve the Program. 
(5)TerminationThe Advisory Committee established under this subsection shall terminate not later than 5 years after the date of enactment of the Natural Hazards Risk Reduction Act of 2011.; and 
(5)in subsection (d)(1), as so redesignated by paragraph (3) of this section, by inserting on Natural Hazards Risk Reduction established under section 301 of the Natural Hazards Risk Reduction Act of 2011 after Interagency Coordinating Committee. 
104.Post-Earthquake Investigations ProgramSection 11 of the Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7705e) is amended by inserting and utilizing the coordination expertise of the lead Program agency after consultation with each Program agency. 
105.Authorization of appropriations 
(a)In generalSection 12 of the Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7706) is amended to read as follows: 
 
12.Authorization of appropriations 
(a)Federal emergency management agencyThere are authorized to be appropriated to the Federal Emergency Management Agency for carrying out this Act— 
(1)$6,400,000 for fiscal year 2012; 
(2)$6,400,000 for fiscal year 2013; and 
(3)$6,400,000 for fiscal year 2014. 
(b)United states geological surveyThere are authorized to be appropriated to the United States Geological Survey for carrying out this Act— 
(1)$57,700,000 for fiscal year 2012; 
(2)$57,700,000 for fiscal year 2013; and 
(3)$57,700,000 for fiscal year 2014. 
(c)National science foundationThere are authorized to be appropriated to the National Science Foundation for carrying out this Act— 
(1)$53,800,000 for fiscal year 2012; 
(2)$53,800,000 for fiscal year 2013; and 
(3)$53,800,000 for fiscal year 2014. 
(d)National institute of standards and technologyThere are authorized to be appropriated to the National Institute of Standards and Technology for carrying out this Act— 
(1)$4,100,000 for fiscal year 2012; 
(2)$4,100,000 for fiscal year 2013; and 
(3)$4,100,000 for fiscal year 2014.. 
(b)Conforming amendmentSection 14 of the Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7708) is amended— 
(1)by striking (a) Establishment.—; and 
(2)by striking subsection (b). 
IIWind 
201.Short titleThis title may be cited as the National Windstorm Impact Reduction Act Reauthorization of 2011. 
202.DefinitionsSection 203(1) of the National Windstorm Impact Reduction Act of 2004 (42 U.S.C. 15702(1)) is amended by striking Director of the Office of Science and Technology Policy and inserting Director of the National Institute of Standards and Technology. 
203.National Windstorm Impact Reduction ProgramSection 204 of the National Windstorm Impact Reduction Act of 2004 (42 U.S.C. 15703) is amended— 
(1)by striking subsections (a), (b), and (c) and inserting the following: 
 
(a)EstablishmentThere is established the National Windstorm Impact Reduction Program, the purpose of which is to achieve major measurable reductions in the losses of life and property from windstorms through a coordinated Federal effort, in cooperation with other levels of government, academia, and the private sector, aimed at improving the understanding of windstorms and their impacts and developing and encouraging the implementation of cost-effective mitigation measures to reduce those impacts. 
(b)Responsibilities of program agencies 
(1)Lead agencyThe National Institute of Standards and Technology shall have the primary responsibility for planning and coordinating the Program. In carrying out this paragraph, the Director shall— 
(A)ensure that the Program includes the necessary components to promote the implementation of windstorm risk reduction measures by Federal, State, and local governments, national standards and model building code organizations, architects and engineers, and others with a role in planning and constructing buildings and lifelines; 
(B)support the development of performance-based engineering tools, and work with appropriate groups to promote the commercial application of such tools, including through wind-related model building codes, voluntary standards, and construction best practices; 
(C)request the assistance of Federal agencies other than the Program agencies, as necessary to assist in carrying out this Act; 
(D)coordinate all Federal post-windstorm investigations; and 
(E)when warranted by research or investigative findings, issue recommendations to assist in informing the development of model codes, and provide information to Congress on the use of such recommendations. 
(2)National institute of standards and technologyIn addition to the lead agency responsibilities described under paragraph (1), the National Institute of Standards and Technology shall be responsible for carrying out research and development to improve model building codes, voluntary standards, and best practices for the design, construction, and retrofit of buildings, structures, and lifelines. 
(3)National science foundationThe National Science Foundation shall support research in engineering and the atmospheric sciences to improve the understanding of the behavior of windstorms and their impact on buildings, structures, and lifelines. 
(4)National oceanic and atmospheric administrationThe National Oceanic and Atmospheric Administration shall support atmospheric sciences research and data collection to improve the understanding of the behavior of windstorms and their impact on buildings, structures, and lifelines. 
(5)Federal emergency management agencyThe Federal Emergency Management Agency shall support the development of risk assessment tools and effective mitigation techniques, windstorm-related data collection and analysis, public outreach, information dissemination, and implementation of mitigation measures consistent with the Agency’s all-hazards approach.; 
(2)by redesignating subsection (d) as subsection (c); 
(3)in subsection (c), as so redesignated by paragraph (2) of this section, amend paragraph (4)(A) to read as follows: 
 
(A)development of improved outreach and implementation mechanisms to translate— 
(i)existing information and research findings into cost-effective and affordable practices for design and construction professionals, and State and local officials; and 
(ii)research, including social science research, into windstorm risk mitigation and preparedness strategies for individuals and households, including individuals and households with special needs, and businesses;; and 
(4)by striking subsections (e) and (f). 
204.National Advisory Committee on Windstorm Impact ReductionSection 205 of the National Windstorm Impact Reduction Act of 2004 (42 U.S.C. 15704) is amended to read as follows: 
 
205.National Advisory Committee on Windstorm Impact Reduction 
(a)In generalThe Director of the National Institute of Standards and Technology shall establish an Advisory Committee on Windstorm Impact Reduction, which shall be composed of at least 7 members, none of whom may be employees of the Federal Government, including representatives of research and academic institutions, industry standards development organizations, emergency management agencies, State and local government, and business communities who are qualified to provide advice on windstorm impact reduction and represent all related scientific, architectural, and engineering disciplines. The recommendations of the Advisory Committee shall be considered by Federal agencies in implementing the Program. 
(b)AssessmentsThe Advisory Committee on Windstorm Impact Reduction shall offer assessments on— 
(1)trends and developments in the natural, social, and engineering sciences and practices of windstorm impact mitigation; 
(2)the priorities of the Program’s Strategic Plan; 
(3)the coordination of the Program; and 
(4)any revisions to the Program which may be necessary. 
(c)CompensationThe members of the Advisory Committee established under this section shall serve without compensation. 
(d)ReportsAt least every 2 years, the Advisory Committee shall report to the Director on the assessments carried out under subsection (b) and its recommendations for ways to improve the Program. 
(e)TerminationThe Advisory Committee shall terminate not later than 5 years after the date of enactment of the Natural Hazards Risk Reduction Act of 2011.. 
205.Authorization of appropriationsSection 207 of the National Windstorm Impact Reduction Act of 2004 (42 U.S.C. 15706) is amended to read as follows: 
 
207.Authorization of appropriations 
(a)Federal emergency management agencyThere are authorized to be appropriated to the Federal Emergency Management Agency for carrying out this title— 
(1)$4,000,000 for fiscal year 2012; 
(2)$4,000,000 for fiscal year 2013; and 
(3)$4,000,000 for fiscal year 2014. 
(b)National science foundationThere are authorized to be appropriated to the National Science Foundation for carrying out this title— 
(1)$9,400,000 for fiscal year 2012; 
(2)$9,400,000 for fiscal year 2013; and 
(3)$9,400,000 for fiscal year 2014. 
(c)National institute of standards and technologyThere are authorized to be appropriated to the National Institute of Standards and Technology for carrying out this title— 
(1)$5,300,000 for fiscal year 2012; 
(2)$5,300,000 for fiscal year 2013; and 
(3)$5,300,000 for fiscal year 2014. 
(d)National oceanic and atmospheric administrationThere are authorized to be appropriated to the National Oceanic and Atmospheric Administration for carrying out this title— 
(1)$2,700,000 for fiscal year 2012; 
(2)$2,700,000 for fiscal year 2013; and 
(3)$2,700,000 for fiscal year 2014.. 
IIIInteragency Coordination 
301.Interagency Coordinating Committee on Natural Hazards Risk Reduction 
(a)EstablishmentThere is established an Interagency Coordinating Committee on Natural Hazards Risk Reduction, chaired by the Director of the National Institute of Standards and Technology. 
(b)MembershipIn addition to the chair, the Committee shall be composed of— 
(1)the heads of— 
(A)the Federal Emergency Management Agency; 
(B)the United States Geological Survey; 
(C)the National Oceanic and Atmospheric Administration; 
(D)the National Science Foundation; 
(E)the Office of Science and Technology Policy; and 
(F)the Office of Management and Budget; and 
(2)the head of any other Federal agency the chair considers appropriate. 
(c)MeetingsThe Committee shall meet not less than 1 time a year at the call of the Director of the National Institute of Standards and Technology. 
(d)General purpose and dutiesThe Committee shall oversee the planning and coordination of the National Earthquake Hazards Reduction Program and the National Windstorm Impact Reduction Program, and shall make proposals for planning and coordination of any other Federal research for natural hazard mitigation that the Committee considers appropriate. 
(e)Strategic plansThe Committee shall develop and submit to Congress, not later than one year after the date of enactment of this Act— 
(1)a Strategic Plan for the National Earthquake Hazards Reduction Program that includes— 
(A)prioritized goals for such Program that will mitigate against the loss of life and property from future earthquakes; 
(B)short-term, mid-term, and long-term research objectives to achieve those goals; 
(C)a description of the role of each Program agency in achieving the prioritized goals; 
(D)the methods by which progress towards the goals will be assessed; 
(E)an explanation of how the Program will foster the transfer of research results into outcomes, such as improved model building codes; 
(F)a description of how the George E. Brown, Jr. Network for Earthquake Engineering Simulation and the Advanced National Seismic Research and Monitoring System may be used in achieving the prioritized goals and research objectives; and 
(G)an explanation of how the Program will coordinate its activities with other Federal agencies performing activities relevant to the Program; and 
(2)a Strategic Plan for the National Windstorm Impact Reduction Program that includes— 
(A)prioritized goals for such Program that will mitigate against the loss of life and property from future windstorms; 
(B)short-term, mid-term, and long-term research objectives to achieve those goals; 
(C)a description of the role of each Program agency in achieving the prioritized goals; 
(D)the methods by which progress towards the goals will be assessed; 
(E)an explanation of how the Program will foster the transfer of research results into outcomes, such as improved model building codes; and 
(F)an explanation of how the Program will coordinate its activities with other Federal agencies performing activities relevant to the Program. 
(f)Progress reportsNot later than 18 months after the date of enactment of this Act, the Committee shall submit to the Congress— 
(1)a report on the progress of the National Earthquake Hazards Reduction Program that includes— 
(A)a description of the activities funded under the Program, a description of how these activities align with the prioritized goals and research objectives established in the Strategic Plan, and the budgets, per agency, for these activities; 
(B)the outcomes achieved by the Program for each of the goals identified in the Strategic Plan; 
(C)a description of any recommendations made to change existing building codes that were the result of Program activities;  
(D)a description of activities carried out under section 11 of the Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7705e), including a description of agency activities and the amount of funding provided for each investigation; and 
(E)a description of the extent to which the Program has incorporated recommendations from the Advisory Committee on Earthquake Hazards Reduction; and 
(2)a report on the progress of the National Windstorm Impact Reduction Program that includes— 
(A)a description of the activities funded under the Program, a description of how these activities align with the prioritized goals and research objectives established in the Strategic Plan, and the budgets, per agency, for these activities; 
(B)the outcomes achieved by the Program for each of the goals identified in the Strategic Plan; 
(C)a description of any recommendations made to change existing building codes that were the result of Program activities; and 
(D)a description of the extent to which the Program has incorporated recommendations from the Advisory Committee on Windstorm Impact Reduction. 
(g)Coordinated budgetThe Committee shall develop a coordinated budget for the National Earthquake Hazards Reduction Program and a coordinated budget for the National Windstorm Impact Reduction Program. These budgets shall be submitted to the Congress at the time of the President’s budget submission for each fiscal year. 
302.Coordination of Federal disaster research, development, and technology transferNot later than 2 years after the date of enactment of this Act, the Subcommittee on Disaster Reduction of the Committee on Environment and Natural Resources of the National Science and Technology Council shall submit a report to the Congress detailing— 
(1)current Federal research, development, and technology transfer activities, including those of the National Laboratories, that address hazard mitigation for natural disasters, including earthquakes, windstorms, wildfires, floods, and the current budgets for these activities; 
(2)areas of research that are common to two or more of the hazards identified in paragraph (1); 
(3)opportunities to create synergies between the research activities for the hazards identified in paragraph (1); and 
(4)the status of coordination of Federal disaster research, development, and technology transfer activities including those of the National Earthquake Hazards Reduction Program and the National Windstorm Impact Reduction Program. 
303.AuthorizationsNo additional funds are authorized to carry out this title. This title shall be carried out using amounts otherwise authorized or appropriated. 
IVFire Research Program 
401.Fire research programSection 16(a)(1) of the National Institute of Standards and Technology Act (15 U.S.C. 278f(a)(1)) is amended— 
(1)in subparagraph (D), by inserting fires at the wildland-urban interface that are the result of natural causes, after but not limited to,; and 
(2)in subparagraph (E), by inserting fires at the wildland-urban interface that are the result of natural causes, after types of fires, including. 
 
 
September 12, 2012 
Reported from the Committee on Science, Space, and Technology
September 12, 2012
The Committees on Transportation and Infrastructure and Natural Resources discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
